   Case 4:20-cr-00230-MWB Document 14 Filed 03/02/21 Page 1 of 2




                UMTED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNS\IL,VANIA

UMTED STATES OFAMERICA                  No.4:20-CR-230

                                        (Brann, J.)

ROCKWATER NORTHEAST LLC,                (electronically filed)
               Defendant

               SUPPLEMENT TO PLEAAG

  1.   On September 24,2020, the parties filed a plea agreement in

       this matter. (Doc. 3). The agreement was executed on behalf of

       Rockwater Northeast LLC by corporate officer Holli C. Ladhani.

       The terms of that agreement require all modifications to be in

       writing, or on the record in court. Id. at'fl31.

  2. In or about January 2021, Holli C. Ladhani ceased employment
       as a corporate officer of Rockwater Northeast      LLC. Accordingly,

       the parties hereby submit a supplemental signature page for

       the plea agreement. All other terms of the plea agreement

       remain unchanged anil in effeet.
           Case 4:20-cr-00230-MWB Document 14 Filed 03/02/21 Page 2 of 2




                             A      OWLED         N]IIS

      The defendant, ROCKWATER NORTHEAST LLC, through its
authorized representative listed below, has consulted with its attorneys
and fully understands all of its rights with respect to the offenses
charged in the information. The authorized representative understands
the plea agreement and this supplement, voluntarily agrees to it, and
represents that ROCKWATER NORTHEAST LLC's decision to enter
the agreement and this supplement was made in accordance with the
terms of the corporation's charter and byla

  5   I    7-\
Date                             AD     R.I-AW
                                 Corporate Officer of Rockwater Northeast
                                 LLC, Defendant

        am the defendant's counsel. I have carefully reviewed every part
           I
of the plea agreement and this s    lement with the defendant's
corporate officer. To my knowl          client's decision to enter into
this agreement is an informed

 \ r4e&c\ 2d,t
I)ate                                        FI      I, ESQ.
                                 Counsel for Defendant


                                 BRUCE D. BRANDLER
                                 Acting United States Attorney
      .J   dl              By:
 ate                             PHILLPJ. CARABALLO
                                 SEAN A. CAMOM
                                 Assistant United States Attorneys
                                 PATRICIA C. MILLER
                                 Special Assistant United States Attorney
                                         2
